     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAVID WEBB,                        )
                                   )
       Petitioner,                 )
                                   )          CIVIL ACTION NO.
       v.                          )            2:19cv574-MHT
                                   )                 (WO)
UNITED STATES OF AMERICA,          )
                                   )
       Respondent.                 )

                                OPINION

      Pursuant to 28 U.S.C. § 2241, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.                     The

United States Magistrate Judge construed the petition

as a having been brought under 28 U.S.C. § 2255.                     This

lawsuit is now before the court on the recommendation

of    the   United     States     Magistrate      Judge       that    the

construed    § 2255    petition        be   dismissed   for    lack    of

jurisdiction.        Also before the court are petitioner’s

objections to the recommendation.              After an independent

and de novo review of the record, the court concludes

that petitioner’s objections should be overruled and

the magistrate judge’s recommendation adopted.
An appropriate judgment will be entered.

DONE, this the 4th day of October, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
